Citation Nr: 0807896	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-05 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for residuals of a left hip fracture, to include early 
degenerative changes and chronic pain with limitation of 
motion.  

2.	Entitlement to service connection for degenerative changes 
of the lumbar spine.  


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1958 until February 
1961. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan. 

The issue of service connection for degenerative changes of 
the lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected residuals of a left hip 
fracture are manifested by complaints of pain, with 
limitation of thigh extension to no worse than 5 degrees.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a left hip fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5251-5253 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to residuals of a left hip fracture.  In this 
regard, because the August 2005 rating decision granted the 
veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the initial rating assigned in the August 
2005 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes for rating the residuals of a left 
hip fracture at issue (38 C.F.R. § 4.71a, DC 5251-5253), and 
included a description of the rating formulas for all 
possible schedular ratings under these diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the 10 percent evaluation that 
the RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of VA and private post-
service treatment and examinations.  Additionally, the 
veteran's statements in support of his appeal are affiliated 
with the claims folder.  The Board has carefully reviewed 
such statements and medical records, and has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for an increased initial rating.  



Legal Criteria and Analysis

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabilities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disability at issue is to be considered during the entire 
time period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The August 2005 rating decision granted the veteran service 
connection for the disability at issue, and assigned a 10 
percent initial disability rating, under Diagnostic Code 
5251, effective from June 10, 2004.  Limitation of motion of 
the hip is addressed in Diagnostic Codes 5251 through 5253.  
Under Diagnostic Code 5251, a 10 percent rating is warranted 
if the evidence demonstrates thigh extension limited to 5 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5251.  Applying 
Diagnostic Code 5252, a 10 percent evaluation is called for 
when thigh flexion is limited to 45 degrees.  If the evidence 
reflects that thigh flexion is limited to 30 degrees, a 20 
percent rating is applied.  Higher ratings of 30 and 40 
percent are appropriate when thigh flexion is limited to 20 
degrees and 10 degrees, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Additionally, under Diagnostic Code 
5253, the veteran qualifies for a 10 percent rating when his 
impairment of the thigh results in a limitation of adduction 
such that the veteran cannot cross his legs or limitation of 
rotation such that the veteran cannot toe-out more than 15 
degrees with the affected leg.  Finally, a 20 percent rating 
is warranted when the veteran's thigh impairment is 
manifested by limitation of abduction such that motion is 
lost beyond 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5253.  

The veteran was afforded a VA examination in February 2005.  
At this examination, the veteran reported painful hips, with 
an intensity of 6 or 7 out of 10.  He reported that he could 
not walk long distances and had to use a cane.  Repetitive 
motion increased the pain in the hip.  The veteran reported a 
history of flair-up without any additional loss of motion.  
There was no precipitating or alleviating factor, and no 
radiation of pain.  The veteran tended to walk with extreme 
difficulty getting up from the chair, with groaning and 
moaning.  His gait was slow and he leaned forward.  His 
equilibrium was satisfactory.  The veteran also reported that 
ibuprofen seemed to help with the pain.  Upon examination, 
the veteran's hips were found to be symmetrical and not 
tender.  His pelvic brim was also symmetrical and there was 
no tenderness on palpation.  Range of motion of both hips was 
flexion of 80 degrees with pain, extension of 5 degrees 
without pain, abduction of 25 degrees with pain, adduction of 
15 degrees without pain, internal rotation of 20 degrees 
without pain, and external rotation of 20 degrees without 
pain.  Leg lengths were equal.  In addition, x-rays taken of 
the pelvis were normal and there was no evidence of residual 
fracture.  X-rays taken of the hips revealed minimal 
degenerative changes.  The examiner opined it was likely 
there would be additional loss of motion of the joint or 
joint function due to pain, fatigue weakness or lack of 
endurance on repetitive use.  It was indicated that of these, 
pain and lack of endurance have major functional impact.

VA treatment reports dated from April 2003 to February 2006 
contain no complaints or abnormal findings relative to the 
left hip disability at issue.

Considering the foregoing, the Board finds that the veteran's 
disability picture is most consistent with the current 10 
percent disability evaluation, and that an increased 
disability evaluation is not warranted.  The examination 
results from the February 2005 VA examination reflect that 
the veteran's thigh extension is limited to 5 degrees, 
thereby warranting a 10 percent rating under Diagnostic Code 
5251.  Even with consideration of any additional functional 
impairment due to pain, the medical evidence clearly 
establishes that the range of motion loss in the veteran's 
hips falls well short of the findings warranting a higher 20 
percent rating under any of the applicable Diagnostic Codes.  
DeLuca v. Brown, 8 Vet App 202 (1995).  Specifically, the 
veteran's flexion was 80 degrees, well above the rating 
criteria for a 20 percent rating under Diagnostic Code 5252.  
In addition, there is no indication that the veteran's is 
unable to abduct beyond 10 degrees.  Diagnostic Code 5253. 
The Board has also considered whether any alternate 
diagnostic code might provide the veteran with a higher 
rating.  However, the record does not reflect that the 
veteran qualifies for a higher rating under diagnostic codes 
evaluating ankylosis of the hips (Diagnostic Code 5250), 
flail joint (Diagnostic Code 5254), or impairment of the 
femur by malunion or nonunion (Diagnostic Code 5255).  

The Board finds that, throughout the rating period on appeal, 
the veteran's currently assigned 10 percent initial rating 
for his residuals of a left hip fracture is appropriate and 
there is no basis for a higher initial evaluation.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  

Finally, the evidence does not reflect that the veteran's 
residuals of a left hip fracture has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.


ORDER

An initial rating in excess of 10 percent for residuals of a 
left hip fracture is denied.


REMAND

As previously established, VA's duty to assist includes the 
requirement that VA make reasonable efforts to acquire 
relevant records that the claimant adequately identifies and 
authorizes VA to obtain.  Following a review of the claims 
file, the Board finds that further development is required 
under the VCAA regarding the veteran's claim for entitlement 
to service connection for degenerative changes to the lumbar 
spine.  

The record indicates that there are outstanding records 
related to the veteran's back disability.  In statements on 
appeal, including dated in February 2005 and February 2006, 
the veteran relayed that, after service, he was discharged 
from Chrysler Motors for his back problems within 5 months 
after a parachute jump accident in service.  In a statement 
dated in October 2005, the veteran conveyed that Chrysler 
Motors fired him for falsifying his application, alleging he 
had had back problems previous to his employment that he had 
not disclosed in his application.  The record does not 
reflect that personnel records from Chrysler Motors, and any 
associated clinical records, have been requested by VA.  As 
this evidence may assist the veteran in substantiating his 
claim, the Board finds that a reasonable effort should be 
made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and request that he 
identify the dates and places of his 
employment with Chrysler Motors, and 
provide all pertinent information and/or 
evidence regarding personnel actions and 
associated clinical treatment and/or 
examinations at Chrysler Motors for a back 
disability, including discharge from 
employment within one year of separation 
from service.  If these reports are not in 
the veteran's possession, the veteran 
should provide the dates and places of 
clinical examination and/or treatment on 
provided VA Forms 21-4142, Authorization 
and Consent to Release Information.  After 
securing any necessary authorization or 
medical releases, request and associate 
with the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified, and reports of 
personnel action, including discharge from 
employment, from Chrysler Motors.  

2.	After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraph, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


